Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9, 18-20, 29, 30, 39, and 40 are objected to because of the following minor informality: Although the scope and meaning of the claims are clear, there are numerous instances where each of these claims recites “the participant” which, after amendment, should reference “the first participant” or be otherwise amended to have proper antecedent basis in the claims.  Appropriate correction is required.

Claim 10 is objected to because of a minor typographical error: the amendment to this claim removed the “(a)” in the claim, but the “(b)” remains.  This claim should be amended to either add the “(a)” back in, or remove the “(b).”  Appropriate correction is required.

Claim 40 is objected to because of a minor typographical error: “wherein each participant the updated…” should be amended to the effect of --wherein for each participant, the updated…--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms, the filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 16 of copending Application No. 17/304,376.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in copending claim 16; that is, the instant application claim is obvious over the copending claim because it substantially contains the limitations of application claim 1, which is therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An illustration of the claim correspondence is as follows:

Copending Application No. 17/304,376
Instant Application
16. A method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: receiving direction of gaze information regarding a direction of gaze of each participant within a representation of a virtual 3D video conference environment that is associated with the participant; estimating whether a gaze of a certain participant is aimed towards a person located within a field of view of a visual sensing unit that also captures at least a head of the participant;


deciding whether a 3D representation of the person should appear within the virtual 3D video conference environment;


 determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that reflects the direction of gaze of the participant; wherein the determining, for the certain participant, of the updated 3D participant representation information, is responsive to an outcome of the estimating and the deciding; and generating, for at least one participant, an updated representation of virtual 3D video conference environment, the updated representation of virtual 3D video conference environment represents the updated 3D participant representation information for at least some of the multiple participants.
1. A method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: receiving direction of gaze information regarding a direction of gaze of a first participant of the multiple participants;
determining, based on the direction of gaze of the first participant, that the first participant is looking at another avatar that represents another participant of the multiple participants, the other avatar is displayed to the first participant within a representation of a virtual 3D video conference environment that is associated with the first participant; wherein for each participant, a direction of gaze of the participants is determined based on images acquired by a camera of the participant; wherein images of the multiple participants are acquired by multiple cameras; determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that reflects the direction of gaze of the participant; and generating, for each participant, an updated representation of a virtual 3D video conference environment that is associated with the participant and comprises avatars of the multiple participants, wherein for each participant, the updated representation of the virtual 3D video conference environment that is associated with the participant comprises a first avatar that represents the first participant, wherein the first avatar gazes at the other avatar.


The limitations of claim 30 of the instant application are substantially similar to those of claim 1, and are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-11, 20, 30, 35-37, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prins et al. (U.S. Patent Application Publication No. 2021/0044779), referred herein as Prins.
Regarding claim 1, Prins teaches a method for conducting a three dimensional (3D) video conference between multiple participants (figs 1 and 10; para 150, lines 1-4), the method comprises: receiving direction of gaze information regarding a direction of gaze of a first participant of the multiple participants (para 50, the last 14 lines; para 156; para 158, the last 16 lines; para 193, lines 1-6); determining, based on the direction of gaze of the first participant, that the first participant is looking at another avatar that represents another participant of the multiple participants, the other avatar is displayed to the first participant within a representation of a virtual 3D video conference environment that is associated with the first participant, wherein for each participant, a direction of gaze of the participants is determined based on images acquired by a camera of the participant, wherein images of the multiple participants are acquired by multiple cameras, and determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that reflects the direction of gaze of the participant (para 155, lines 1-9; para 158, the last 16 lines; para 193, lines 1-6; para 194, lines 1-6; para 202, lines 1-19; para 203; para 205, lines 1-7); and generating, for at each participant, an updated representation of a virtual 3D video conference environment that is associated with the participant and comprises avatars of the multiple participants, wherein for each participant, the updated representation of the virtual 3D video conference environment that is associated with the participant comprises a first avatar that represents the first participant, wherein the first avatar gazes at the other avatar  (figs 10; para 151, lines 1-3; para 152; para 203; para 204, lines 1-18; para 217, lines 14-23).
Regarding claim 2, Prins teaches the method according to claim 1, wherein the generating is followed by displaying, by a device of a participant of the multiple participants, an updated representation of the virtual 3D video conference environment that is associated with the participant (para 152; para 203; para 204, lines 1-18; para 205, lines 1-7).
Regarding claim 3, Prins teaches the method according to claim 1, wherein the multiple participants are associated with multiple participant devices, wherein the receiving and determining are executed by at least some of the multiple participant devices (figs 1 and 10; para 150, lines 1-4; para 152).
Regarding claim 4, Prins teaches the method according to claim 1, wherein the multiple participants are associated with multiple participant devices, wherein the receiving and determining are executed by a computerized system that differs from any of the multiple participant devices (para 150, lines 1-4; para 152; para 161).
Regarding claim 6, Prins teaches the method according to claim 1, comprising determining a field of view of a third participant within the virtual 3D video conference environment, and setting a third updated representation of the virtual 3D video conference environment that is sent to a third participant device to reflect the field of view of the third participant (figs 10; para 150, lines 1-4; para 152; para 204, lines 1-18).
Regarding claim 9, Prins teaches the method according to claim 1, wherein for each participant, the updated representation of the virtual 3D video conference environment associated with the participant comprises an avatar per participant of the at least some of the multiple participants (para 150, lines 1-4; para 151, lines 1-8; para 152).
Regarding claim 10, Prins teaches the method according to claim 9, wherein the direction of gaze of the first avatar within the virtual 3D video conference environment represents a spatial relationship between the direction of gaze of the first participant and (b) a representation of the virtual 3D video conference environment displayed to the first participant (figs 10; para 150, lines 1-8; para 152; para 204, lines 1-18).

Regarding claim 11, Prins teaches the method according to claim 9, comprising displaying, by the device of the first participant, an updated representation of the virtual 3D video conference environment (figs 10; para 152; para 203; para 204, lines 1-18).
Regarding claim 20, Prins teaches the method according to claim 1, comprising estimating 3D participant representation information of one or more hidden areas of a face of a participant that are located outside a field of view of a camera that captures at least one visible area of the face of the participant (para 217, lines 1-14).
	Regarding claim 30, Prins teaches the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer readable medium, which is disclosed by Prins, para 221); thus they are rejected on similar grounds.
Regarding claim 35, Prins teaches the method according to claim 1, wherein for each participant, the updated representation of virtual 3D video conference environment illustrates all participants (para 150, lines 1-4; para 152; para 204, lines 1-18).
Regarding claim 36, Prins teaches the method according to claim 1, wherein the direction of gaze information of each participant is obtained by a participant device that is selected from a desktop, a laptop, a mobile phone and a tablet (para 192, lines 8-12; para 194, lines 1-4; para 213, lines 1-3 and the last 6 lines).
Regarding claim 37, Prins teaches the method according to claim 1, wherein the direction of gaze information of each participant is obtained based on a front facing image of a head of each participant (para 150, lines 1-4; para 152; para 193, lines 1-6; para 194, lines 1-6).
Regarding claim 39, Prins teaches the method according to claim 1 wherein for each participant other than the first participant, a direction of gaze of an avatar that represents the participant does not reflect an optical axis of a camera that acquired images of the participant (figs 10; para 152; para 203; para 204, lines 1-18; para 217, lines 14-23).
Regarding claim 40, Prins teaches the method according to claim 1 wherein each participant the updated representation of the virtual 3D video conference environment that is associated with the participant is rendered from a point of view of a virtual camera associated with the participant (figs 10; para 63; paras 67-69; para 156; para 203; para 204, lines 1-18; para 217, lines 14-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Frueh et al. (U.S. Patent Application Publication No. 2018/0101989), referred herein as Frueh.
Regarding claim 8, Prins teaches the method according to claim 1, wherein the 3D participant representation information comprises a 3D model (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach that the participant representation comprises one or more texture maps.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), wherein the 3D participant representation information comprises a 3D model and one or more texture maps (para 49, lines 1-3 and the last 11 lines; para 50).  It would have been obvious to one of ordinary skill in the art to utilize texture maps because as known in the art, and taught by Frueh, texture maps improve the quality of the 3D model and rendering, thereby improving the sense of immersion and social connection among participants (see, for example, Frueh, para 49, the last 7 lines, and para 69, lines 1-8).
Regarding claim 17, Prins teaches the method according to claim 1, wherein the method comprises generating a 3D model of 3D participant representation information of a participant (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach generating one or more texture maps.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), and further comprising generating a 3D model and one or more texture maps for the 3D participant representation (para 49, lines 1-3 and the last 11 lines; para 50).  It would have been obvious to one of ordinary skill in the art to utilize texture maps because as known in the art, and taught by Frueh, texture maps improve the quality of the 3D model and rendering, thereby improving the sense of immersion and social connection among participants (see, for example, Frueh, para 49, the last 7 lines, and para 69, lines 1-8).
Regarding claim 18, Prins in view of Frueh teaches the method according to claim 17, wherein the generating is based on images of the participant that were acquired under different circumstances (Prins, figs 10; para 152; para 203; para 204, lines 1-18; Frueh, paras 28 and 52).
Regarding claim 19, Prins in view of Frueh teaches the method according to claim 18, wherein the different circumstances comprise different viewing directions of a camera that acquired the images, different poses, and different expressions of the participant (Prins, para 155, lines 1-9; para 156; para 158, the last 16 lines; para 204, lines 1-18; Frueh, paras 28 and 52).
Regarding claim 21, Prins teaches the method according to claim 20, comprising estimating 3D model hidden areas and one or more hidden parts (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11; para 217, lines 1-14).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach estimating one or more texture maps.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), and further comprising estimating 3D model hidden areas and one or more hidden parts texture maps (paras 27 and 30; para 49, lines 1-3 and the last 11 lines; para 50).  It would have been obvious to one of ordinary skill in the art to utilize texture maps because as known in the art, and taught by Frueh, texture maps improve the quality of the 3D model and rendering, thereby improving the sense of immersion and social connection among participants (see, for example, Frueh, para 49, the last 7 lines, and para 69, lines 1-8).
Regarding claim 24, Prins teaches the method according to claim 1, wherein the determining, for each participant, of the updated 3D participant representation information comprises changing a condition (para 155, lines 1-9; para 156; para 158, the last 16 lines; para 204, lines 1-18).  Prins does not explicitly teach illumination changes.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), wherein determining the updated 3D participant information comprises changing an illumination condition (para 34, the last 10 lines; para 35, lines 1-13; para 117, lines 1-8; para 143, lines 1-15).  It would have been obvious to one of ordinary skill in the art to take illumination changes into consideration because as known in the art, and taught by Frueh, lighting has an important and natural effect on the realism of the rendering, so accounting for illumination changes may result in a more realistic merging of the real and virtual worlds, thereby improving the immersive experience for the user (see, for example, Frueh, para 117, the last 8 lines).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Bevis et al. (U.S. Patent Application Publication No. 2021/0052138), referred herein as Bevis.
Regarding claim 29, Prins teaches the method according to claim 1, comprising acquiring, by a camera of a participant, an image of a face of the participant (para 203; para 217, lines 1-14).  Prins does not teach finding teeth of the participant, and determine an exposure of the camera based on a brightness of the teeth.
Bevis teaches a method for virtual teleconferencing comprising obtaining participant representation information based on images of a participant acquired by a camera (para 27, lines 1-13; para 28), and further comprising finding teeth of the participant, and determining an exposure of the camera based on a brightness of the teeth (para 45, lines 1-14).  It would have been obvious to one of ordinary skill in the art to utilize such a calibration method because as known in the art, and taught by Bevis, this ensures that the best possible settings for the camera are provided, thereby ensuring high quality image capture of the participant (see, for example, Bevis, para 45, the last 5 lines).

Response to Arguments
Applicant’s arguments with respect to the previous claim objections have been fully considered and are persuasive.  The amendments overcome these issues, thus the claim objections have been withdrawn.

Applicant’s arguments with respect to the previous double patenting rejections have been fully considered and are persuasive.  The terminal disclaimer has obviated these rejections; thus they have been withdrawn.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 
On pages 7 and 8 of the Remarks, with respect to claim 1, Applicant argues that Prins detects the intent of a user to communicate with target users, but does not teach that for each participant, the updated representation associated with the participant comprises an avatar that represents the first participant, wherein the first avatar gazes at the other avatar.  The Examiner respectfully disagrees with this argument.
As pointed out by the Applicant, in Prins, the first participant can choose one or more other participants to whom the first participant is speaking/targeting.  The citations to Prins, figures 10 and paragraphs 202-204 (among other sections) describe that the targeted participant(s) may then receive an updated representation comprising an avatar of the first participant, wherein the avatar gazes at the targeted participant(s), while the non-targeted participant(s) may receive a different updated representation of the first participant comprising an avatar of the first participant that does not gaze at the non-targeted participant(s).  Prins teaches other manners in which this function may be performed as well.  Accordingly, the Examiner respectfully submits that Prins teaches this limitation, and the remaining limitations of claim 1.
Claim 30 substantially corresponds to claim 1; thus it is respectfully submitted that Prins teaches this claim, for similar reasons as those discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613